OFFICE OF THE AlTORNEY      GENERAL    OF TEXAS
                                AUSTIN
tRUDC.MucN
-0s

    Honorable Ben J. Dean
    DietriOt Attorney
    ~okttnrldge, Texas
    DSar %rl                   oplnlon No. o-4279




              Your letter of reaen
    of this department on the puss
    iollowr:
              "1 hare before
         Deaember 13. 1
         District Attor
         a question and




                                       t that the .eexaenas
                                       or and wtm reoallsa
                                     49 (@enera ana We-
                                       By virtue of'B. C. R.
                                       the enrolling olerk
                            orreot Ii.B. No. 161, '80 IUI to
                             attaohea hereto* (Oeneral ana




         atatute &I not be aruendedby reeolution.
    trebleBen J. D8an. Paa   2


          *SeotIon 6 ai R. B. NO. 161 provides, *this
     sot shall take effeot and be In operation 011and
     after January 1, 1943.’
         Vases cited In the letter frorlMr. Lortin,
    Aeelstent Ciatrict Attorney of Young County, are
    to the erfect that wh8re the operation oi a stat-
    ute la postponed that It may be a law for the
    purpose 0r notice prior to tha postponeddate,
    but It aotually takea efreot aa of the date to
    whloh it vss postponed.
         "In tha oaae of Pophazav. Patterson, 51 C. W.
    (2) 680, cited In hr. Lottln'a letter, the oourt
    said In aohstzuingstatutes, *It Is the duty 0r
    the aourt to osaertain the legI8latIveIntent,
    acd, when suoh Intent Is onoe arrived at It shall
    be given erieat; In raot, such Intent is the few.*
          "It IS my constructionthat what the oourt
    mmnt by sotlae was that a oItatIon   tar Instanoe,
    sey IA a taz suit returnableto the next torni,
    riled say Dsoenbar 20, 1942. would eomasd the
    derendant to appear before the 90th JudIoIal
    DIetrIot at Its next terr in February, 1943, and
    would hot hate the errect or aotucrlly  enlargI8g
    the 90th JudIoIsl DIstrIot to Iaolude young County
    until  the erreotire date 0r the aot.
         *ArtIale 5, s80ti0n 21, 0r th4 constituti0n
    provides that the Leglaletttremap protIde for the
    eleetIoa oi DIstrIot Att0rney.s.
         *Artlole 322, R. S., provides that a Dlstrlot
    Attorney shall be eleotsd In the 90th Judlelal
    DIatrIot. Ii.B. NO. 161 sakes no provIsIon for
    th8 eleotlvn of District Attorney bilierent iram
    the provIsIons eontafned In ArtIale 322, R. S.
         *It has b~sn held that the Legislatureha8
    power to postpone the taking eireot or a law.
    Chambers V. BaldwIn, 274 R. ‘d.1011 (reversed
    on another point, 282 .7.T:.793); to the same
    8rr4at 39 Tsr. au-., p. 50, 51.




k
BacwahleBen J.Ik%an, Page 3


           "71th reierenae TV the oonstruotion of   4
    utetute:

         s*PrImrIlp the intention and manlng of
    the L8~i9laturePlustbe asoertalnedfro& the
    language of the statute read as 8 whole, t&t
    Is, rror;the entire context of the law. If the
    statutorylangua~e'alearlyend &IetInotlyre-
    veals the legislativeIntent, there Is no ou-
    oaslon to look elsewhere.* 39 'Pex.hr., p. 176
    (Sea. 931.'
         *'intent Of the ~8&318tlir8iS the prLntrX'y
    considerstlonIn the oonstruotlonat a statuta.
    But one 0r the oanona or oonstru4tionIn arriv-
    ing at intent Is to ettrlbnte some i&gDifIoanoe
    to eaoh ?ert of tha aat under oonslderation.
           "It Will be noted that L   B. No. 161 pmldear
          "*The DImt*letJudge and Distrlot~Attorzm~
    0r the Mnetieth 'JudlolelDletrlct now sleded
    and eotlng es euah shall aontlnue to h&l the of-
    ii040 or Dlstrlot Judge and Dlstriot Attorney 0r
    the Ninetieth JudIoIal Dietriot In and for Mephena
    Comfy and Young County, until the terma fbr rhieh
    they have *en eleoted expim and until therr have
    been eleoted.end qplirieb 8u4446ixm thcrreto.*
           'It Is apparent from th4 above pr0~1m10n or
    the   statute    under   OOnOid4THtiOnthat the Legfsla-
    tul-e Intended th6t there ehould be t8SkU3’4 Of Oi-
    ii08 berore eleotlon to oifioe. The quest%on th4n
    remfns whether the tenure or 0rri44 would b4 be-
    fore the election In 1942 or before the eleotion
    In 1944.      If the tenure before eleotion Intmded
    was tht .tcnuieb4rors eleotion In 1942,,       then it
    would appear that th8 I)i4triOtAttorney Of Stephens
    County Is now the DistrIOt At8orney of %ung Count+
    and quelIrIeu to aot a8 auah In said aaunty. If
    th4 intent was thet the tenure Of Ofii4e should be
    prior to the eleetlon in 1944, then suah oonatruo-
    tlon Fpouldbe in harmonJrwith the (Zenera purpose
    of the    statute,     whioh was t0 pQStpOu8 its Opera-
    tion and 8rZ8& unril 19b3, the aet ita4lr 4on-
    tenplating     that them would have to be ad el44tion
Bonorable Ban J. Dean, Page Q


    in1942 a5dthatthe tanam b 8r 0mllastIonvotid
    ba rrom the beglnnln~ or the aat In 1943 hntil the
    elaatfon in 19&
          "1 should like to aek you the ?ol$owIng quaa-
     tionsr
          *(a) 18 B. B. No. 161 oonstitu%IonalP
         "(b) In the lidkit oi tie holdiag In the Pop-
    bar oaaa that t& 15tant of w    Leglalatureaaa-
    trols In the oonatruotlonof qn aat and thu pror%-
    slcm or the aot that It shall be In,~oparatIoa 05
    and .afterJanuary 1, 1943, Is the DllrtEplot
                                               Attorney
    or the 9Otb Judioial pIstrIot,.at tbj,d-tti om-
    posed of Staphans.Coqnty,slaotad by'the people
    Or Stephen6 COUIktyin 1942 01 by t&j people Or
    Staphene and Young C6unties'l    ~
          "(0) zr you ansufsr that the paople 0r Stephens
    and Young Counties'shouldeleat the .DIstrIatAt-
    torney ror the 90th Judl&al Dlstriot In 19W.
    then pleasa advise yhetibr or Pot the Dlrtrlat
    Judge aan hol& ooiurtia Yomg County prldr t6
    gary     1, 1943, $.haetiectlre date or 3. B. Eo.
        .
         *(d):   If you hate amwer8d that the tenure
    0r 0rr~0dmfrsw      to   under   Eeotion .2 or   H.   8.
    NO. 161 Sed~~~+muw b&ore rleotfon In 1942 and
    not timnutsbeer0 sleotlon ia~19Ub~tbtenplease
    adrise iI the DIstrIot Attornay bi tha 90th JudI-
    oial Dintriot,.as.nm oompoead oi ~StephenaCounty,
    would at thI81tQne be ent%tled f0 ~SW.QX% the,ipnO-
    tlona of Ciata+d  Attorney of both Iomg and
    Stephens Count&es?*
          House BILfHa. 161, qy ra, 18 an ~a.ot raorganIxI4c
the )m, 9tXih,and ~97thJudio:t~as Diatri0tt3 or tb  stfm or
Texas) providing r0p the holdiBg et zhs DIatTIot Courta asd
term in saId'Judioia1Distrlsts rsspeothl&y     and~rurthsr
providingthat all process and writs haretotore la+ed,   aad
that all reoognixanoe~ind bonds harsteroremade e&%~;suraut-
ed and retnrnablato tjiaexlatlng tenas ot DIatrIot Courts
                                      .




In the oountles 8oplprisingsaid Dletrlota,toether with
jwora heretofore oeleoted, ara valiU end xqturnable    to the
first tern of euoh Court after            takes lifsot; pro-
                                 th.Is~.aat
&ding that the County Attorneym of theemapeotlva oountles
d&in the said 97th JadIaIel     DIstrI&%hhall perform tha
duties of Dlstriat Attorney In theirobuntlae as uell ea
t&s datlee mw performed bf them, anb proridl.ug   rees or of-
rloe for auoh County Attorneys; prov&dIng for the jurladle-
t&m of said Dlstrlot Courts and pmfding for the oontinu-
anoe oi the exIsting,DlstrIatCawts 0f said oountilesIn
~88sIcaiuhen this rot t.akesefieat   to t&S end or their tenas,
prodding the effeativa date of the aat; repealin& all om-
illotlng lar and dealarlng an emergeaay.~
          By the express terms of HOMO Bill Ho. 161, aupra,
tha County Of WIohIte shall hereafter OOn6tItUteand be the
30th JudIoIalDI8trIat Ot the Mate of Texas. The kuntles
crt%ephens end Young shall hereafter constituteand Abe the
Both Judlalal Diatrlat of the State of Taxaa and tha Counties
or Aroher, Clay and Nontague shsll heresitar oonstltutesad.
be the 97th.JudIoIa.lDIatrIot oi the State of Texas.
          By H. C. R. Wo. 261, ILouseEl11 Ho. 161, uas OOLC
mated.   Safd 3%.C. H. Fro.261 reads as rollowsr
          *Be it r8s01veu br the ZrOuaeor Repr08enta-
     tlves, the 8enate oo~our&ng, *hat the enroliing
     clerk oi the House ha instrwted to eorreof &use
     Bill Ao. 161 ae a6 to appear In the form attaohed
     hareto." (YInledSeerotary or State, fulf 25, 1941)
          The rim     eatlon presented In your Inquiry Is
*IS House Bill Ho. 1r1 aonatltutIoaal7*i From the raote
stated In ycmr 1etter It Ie apparent that this qwation IS
raised by virtue of B. C, R. Ro. 261, supra.
          It Is stated In !&man JurIsprudensseVol. 39, p. 112
“00~8OtiOnS map ba ted0 In a bill at any tima beam    It Is
signed by the presld- officers af the respeotire houses.
And there la nothing In the Conmtltutionthat prohIbIta either
or both of the houses of tha Leg~islatiure,
                                          with the conSant Of
the Governor, from reaalllag a bill that has been passed aud
trsnamIttedto the Oarsrnor,  berore he Baa In any way acted.
thereon, ror the purpcbsaor oormatlon and amimdmentw.
;c :I I~

I-     *,
            .‘&wqrable Ben J.~ $#een, Page   6
TV   $1:
     .c.
                       It   i8'fUZt&&stated iB Tetia Jurlrrprudanae,
                                                                   Vf&
            .39,pp. 12 end 13:.
                       "A r@eolutlon ts a ivra of espreesIon,or
                 twnpo2aryeiteot, by whIah a lagiel8tlrebc%dy,
                 or one &it8    bramhes, &tat88 it6 opinion or
       ..        will in respeot of a given nmttor or thing. The
                 Co58tItutionXWSOgDi&eS th8 rl&t     of the bgiS-
      I.~        latw to axwe        Itwlf by reeolutlonrr,  8nd ep-
                 pliUS-t0 their adt@tIoa the am     *XVI~~S. pr~ti-
                 81058 OBd ltmtta;tions*  a8 th088 uh$oh go~8x-nthe
                 pas&age or stati+e,    exaept a8 to th8 OSpt&n end
                 eu8atIn.goleuee. hubtle68     8 rUaOlUtiO5may be
                 adopted in ait%of a statute. Thu8 elerlaal errors
                 la an aot *biaiiheropa88Ud in both hOme8 6f the
                 I.8 aletu28 ray be aorreoted by a oonaurrentreso-
                 lu!Iion, espeolally where the bill has not been
                 sigued by the pre8IdIng'ofifa8ror either house.
                 But t&q ettecrtite  date of an eot whIah har barn
                 approved  by tha exeoutira and baa elzvady taken
                 erreet oamot Be pOatpO5ed by a Joint re8oltItIon,
                 Evan when a re8olution 18 adopted by both,branahes
                 pr the Leg.islature,  it 18 not a lam, t&O&l& it
                 MY, rer coma purposa8. here tho sane binding
                 erreat a8 8 statute when ~epprovedby the Ooternor.
                 h eon8truiPg8 rO6OlUtiOB ft W&l1 b8 0088idersd
                 as a whole end io rlaw of its generalPurpO8e.*
                      In Louis   Southariandre   Statutory Cw8truotIoa, Vol.
            1, 2nd ..mitioa,
                           psm 53,we rind the roii0ring language:
                       *Ii tha enrollment or orIgIna reaord or the
                 atatute IS reg1G8r en Its raoe; the% 18, ii the
                 aot i8 rrcvdsdwlth.no fnrfraity on It8 ieoe, is
                 duly pramulgatsd,or properly authentlaatedaad
                 depoalted In th8 proper Orrimr It Is OO5OiUSlVe--
                 ly prasumad to ham been ra&arly emoted; the
                 raaord la Invuluerableto aellateralatteoks and
                 proves itselr. This IS the hula in SelrUIXtlSt8t88
                 having constitutionsregulating the legislative
                 prooedure and requiring legislative ~aurnal.6 to
                 ba kept . . . .*
  mnorable Bsn r. Wean, Pega 7


               Quoting further fmm Southerlend*sStatutory   Oon-
:. &lWOtiOB,    Vol. 1, 2nd pad%-,   page 66, it IS stated;

             *ThO,asmerailinghaa bOerimade in eaoh of
       these 611ses. The Texas Suprema Court saye *Our
       oonsfltutlonprovides that, after tha passage or
       e bill, It Shall bs sloped by the prOSiding offi-
       aex or eaoh house la pZ%SbBOO ot the houses and
       we are of the opinion that when a bill haa been
       so signed, lnd.hes been aubnitted,toand approve6
       by the Owsmor, It was Intended that It 8hould
       afford aonoluslteOvldenee that the aot haa been
       p8aeed In the manner raquIred by the oonstitutioa.
       S\tcrhb01ng the file or th8 oaplptgzl
                                          law; we think,
       I5 the absence oi something I5 th8 oonditutiom
       expreenly showing a oontrary %nWtIoo, it 18
       fob to preens that the same filz'r  ehoold prim811
       In ,thIeState. There is no'provlelonin the arm-
       ~stftutionIndI0atIngin.eny direot mmnor auoh
       oontrary I5tentItm;end the i8Ot that It Is pro-
       vided  that.JOumal8 ahell be kept asd that aer-
       taiB  things.8hQrildbO 8ntePOd therein we think
       InsuffloImd.to shew any auoh purpose'. (erilllama
       ~8. Taylor, 19 S.W. 156)
               ".        The 0erlIer oaaaa.In SQuth Carolim
                    .' . .
        supported      the       dootrlne but th8MI.w2W
                             oontrery
        warruled in State.r8. Chester t39 S.C. 307) uhsre-
        in the Court Sar8 'VU all5Ou508that tha tMe MU
        la, that when an eot ha8 been daly aIg5ed by the
        prealdlng orrioers   or the general assembly, in
        open session In the Saanats-Houee,  epproved by the
        (hnsrnor of the State, and duly deposited in tha
        Oflf08 or the Saoratary 0r State, It is spiri0i8at
        arldenoe, hothing to the oontrary appearing on
        Its raoe, that ,&passed-%he gsnaal aasarebly,
        and that It 1.8not o~oinpetent either ay the Jour-
        nals of the tvm houses, or either of them, or by
        any other evidence, to bpaa0h auah an BOt. AM
        this being 80, it rOii0w6 that the court ia not
        at llbarty to inquire late what the journals cl'
        the two houses ,n?ey show as to t&O suooeasive step8
        which may hays bsen taken in the passe@ of the
        original bill." Aleo see the ease or Field f.
        Clark, 143 U.S. I, 49; Blessing f. f361VeStun,ti
        'rex.64&v Houston, eta. R. R. Co. vs. Odum, 53
        Ter. 3431
Honorebla Ben J. Dean, Page 8


          Artsr tararull~ oensiderlng House Bill No. 161,
supra, we do not l&Ink that said 6ot tlolates or oontramnea
any provIsIon or provisions of the State ComtftutIon. There-
iore, It Is our opinion thet Eouse Bill MO. 161, supm, la
oonatItutIoual.
           In amuer to pour aeooud question, in view or the
 holdi- in the oases Or Popham v. Patterson, 51 S. w. (2d)
 680; United State8 Employer6 Casualty Co. vs. Skinner, et al,
 l&l S. W. (2d) 9958 Ma COpll8 VU. Chora, 150 S. W. f2d) 70,
 it is our opinion that ~otue Bill HO. 161, supra, shall be
'In operation on ana arter January 1, 1943. It Is our further
 opinion that the Dlsttiot AttOXney for the 90th Jualblal
 MatrIot must be eleoted by the people of Stephena County
 In 1942 ana that the people or Touag Cotmkr are legally en-
 titled to vote iOr th DIntrIat Attorney of the 30th JudIoIal
 Diatriat.
            Iu reply to your third question, you am respaet-
fully advised   that the Dietriot Judge of the 90th SudIoIal
District cannot legal17 hold oourt in Young County prior to
January 1, 1943.
           With rbferenoo to your fourth question; you are
respeotfullyadvised that it Is our opinion that the Din-
trlot Attorney or the 90th JudIoIal DiatrIot Is not legally
entitlsa to pwrona   the runoti0n8 or Dlstrlot Attornsr fn
Young Cotmty until January 1, 1943.
                                        Tours very truly
                                   ATTORNEY G’BNERALOF TEXAS




                                                    Asrriatant
AW:mp